DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	This office action is a response to an application filed on 02/26/2020 in which claims 1-18 are pending for examination.

                                         Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/06/2020.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 02/26/2020 are acceptable for examination proceedings.

                 Claim Objection (minor informalities)
5.	Claims 5, 6, 7, 14, 15 and 16 are objected to because of the following informalities:
Regarding claim 5, the claim recites the term "….…should be…….." which is not a positively cited claim language. Language that suggests or makes optional/intended use (for example, “so that”; “thereby”; “capable of”; “adapted to”; “able to”; “enable to”; “can be”; “may be”; “should be”; “….able”; “combinable”; “configurable”) but does not [Note: the limitation recites after “should be” clause is not given patentable weight because it is optional for the positively processing steps. The term may raise a question as to the limiting effect of the language in a claim. A similar alternative term is “configured to” or a positive action verb to perform the function without any unnecessary ambiguity].
Claims 6, 7, 14, 15 and 16 are objected based on the same reasoning as presented in the objection of claim 5. Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claims as best understood.

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. (US 10,680,769 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,680,769 B2) both disclose the method for frequency spectrum interference coordination in communication systems with dynamically-assigned spectrum. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,680,769 

Claim
Instant Application No. 16/802,424 (limitations)
Patent No. US 10,680,769  B2 (limitations)
Claim
1
 A radio frequency spectrum interference coordination system comprising: a communication interface; and an electronic processor, coupled to the communication interface and configured to send a proxy spectrum inquiry request to a spectrum management entity via the communication interface; receive a proxy spectrum inquiry response, including a spectrum allocation, from the spectrum management entity via the communication interface; send a first spectrum inquiry response, including the spectrum allocation, to a first base station via the communication interface; receive a first grant request, including a first frequency range based on the spectrum allocation, from the first base station via the communication interface; determine a second spectrum inquiry response based on the first grant request; and send the second spectrum inquiry response to a second base station via the communication interface.  
A radio frequency spectrum interference coordination system comprising: a communication interface; and an electronic processor coupled to the communication interface and configured to send a proxy spectrum inquiry request to a spectrum management entity via the communication interface; receive, from the spectrum management entity via the communication interface, a proxy spectrum inquiry response including a spectrum allocation, the spectrum allocation including an allocation frequency range; determine, based on a desired inter-cell interference coordination scheme, a first frequency range for a first base station, and a second frequency range for a second base station, the first and second frequency ranges being distinct from each other and bounded by the allocation frequency range; send a first spectrum inquiry response, including the first frequency range, to the first base station via the communication interface; send a second spectrum inquiry response, including the second frequency range, to the second base station via the communication interface; send a proxy grant request based on the first and second frequency ranges to the 




































Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 2, 3, 4, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2021/0153029 A1), hereinafter “Mueck” in view of WO 2018/0172367 A1, hereinafter “WO’367”.
Regarding claim 1, Mueck discloses a radio frequency spectrum interference coordination system (Figs. 1, 3, 6, 8, 11, 12, Spectrum Access System or License Shared Access System) comprising: 
a communication interface (Figs. 1, 3, 6, 8, 11, 12, paragraph [0095], federal compliance and interfaces to the SAS controller, interfaces to the spectrum databases, the operators and CBSDs); and an electronic processor, coupled to the communication interface and configured to (Figs. 1, 3, 6, 8, 11, 12, paragraph [0112], SDSSC 301 added to or integrated with SAS controller, SAS 1, 131 or SAS 2, 132)
send a proxy spectrum inquiry request to a spectrum management entity via the communication interface (paragraph [0133], in a second message 1103 from SDSSC 301 to database 604, the SDSSC 301 requests information on available PAL spectrum from database 604); 
receive a proxy spectrum inquiry response, including a spectrum allocation, from the spectrum management entity via the communication interface (paragraph [0133], in a third message 1104 from database 604 to operator 310, the database 604 provides aggregate information on underused PAL bands to operator 310);
send a first spectrum inquiry response, including the spectrum allocation, to a first base station via the communication interface (paragraph [0126], in a second message 802 from SAS Controller/SDSSC 710 to CBSD 601 the SAS controller/SDSSC answers by providing a list of GAA, PAL and PAL for unlicensed usage slots); and
send the second spectrum inquiry response to a second base station via the communication interface (paragraph [0135], message flow 1200).
(Figs. 4, 5, 6, page 5, line 25-28, a CBSD sends to the SAS server, through the SP, the message "Request spectrum"; this "Spectrum Request" message may correspond to a request for authorization to transmit on the frequencies, as defined by the "Grant Request" message specified by the Wireless Innovation Forum) ; and 
determine a second spectrum inquiry response based on the first grant request (Figs. 4, 5, 6, page 5, line 29-34; page 6, line 30-36; page 7, line 1-3; dynamic spectrum allocation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receive a first grant request, including a first frequency range based on the spectrum allocation, from the first base station via the communication interface; and determine a second spectrum inquiry response based on the first grant request” as taught by WO’367, in the system of Mueck, so that it would provide new regulatory models for sharing spectrum between different operators in order to maximize access and use of spectrum (WO’367, page 1, line 29-33).

Regarding claim 2, Mueck discloses wherein the electronic processor is further configured to: determine a second frequency range based on the first frequency range and the spectrum allocation (paragraph [0135], spectrum allocation for dedicated licensed or unlicensed usage); and wherein the second spectrum inquiry response includes the second frequency range (paragraph [0135], dynamic spectrum allocation).

Regarding claim 3, Mueck discloses wherein the electronic processor is further configured to: determine a fractional frequency reuse configuration for the second base station based on the first frequency range ; and wherein the second spectrum inquiry response includes the first frequency range and the fractional frequency reuse configuration (paragraph [0042], Fractional frequency reuse (FFR) techniques may be used in accordance with the interior and exterior portions of the census tracts for allocation of the channels).

Regarding claim 4, Mueck discloses wherein the electronic processor is further configured to: 
receive a first spectrum inquiry request from the first base station via the communication interface; and receive a second spectrum inquiry request from the second base station via the communication interface; wherein the proxy spectrum inquiry request is based on the first spectrum inquiry request and the second spectrum inquiry request (paragraphs [0091], [0133], the first network of OP1 310 includes an exemplary number of k radio cells 311, 312 each one coupled to respective nodes U1 to Un, 330; the second network of OP2 320 includes an exemplary number of k radio cells 321, 322 each one coupled to respective nodes U1 to Un, 330; in a first message 1101 from operator 310 to SDSSC 301, the operator 310 requests information on available PAL spectrum and provides information on detected band to SDSSC 301; e SDSSC manages 1102 operator registrations, permissions, etc; in a second message 1103 from SDSSC 301 to database 604, the SDSSC 301 requests information on available PAL spectrum from database 604; in a third message 1104 from database 604 to operator 310, the database 604 provides aggregate information on underused PAL bands to operator 310).  

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

 Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

10.	Claims 5, 6, 8, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2021/0153029 A1), hereinafter “Mueck” in view of WO 2018/0172367 A1, hereinafter “WO’367” in view of DAS et al. (US 2016/0330743 A1), hereinafter “Das”.
Regarding claim 5, Mueck in view of WO’367 disclose the system according to claim 1.

However, Das from the same or similar field of endeavor discloses the electronic processor is further configured to: determine whether at least one of the group consisting of the first base station and the second base station should be reconfigured (Fig. 13, paragraph [0092], for example, may be an emergency due to sudden needs of IA and/or PAL users; for example, the military (e.g., a Federal incumbent user), commercial satellite services (e.g. a non-Federal incumbent user), and/or the emergency response services (e.g., PAL users) may suddenly require additional bandwidth; alternatively, the SAS 202 may dynamically allocate additional resources to certain APs based on the overall load of the system 200, the current needs of the APs, QoS requirements, and/or other optimization reasons) ; and 
responsive to making the determination (Fig. 13, paragraph [0092], UEs and AP 212 may have active connections 1302, but an event may arise at step 1304), send a grant suspend message to at least one of the group consisting of the first base station and the second base station via the communication interface (Fig. 13, paragraph [0092], in such embodiments, the SAS 202 may transmit a new channel assignment 1306 to the AP 112 without having received a prior grant request from the AP 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the electronic processor is further configured to: determine whether at least one of the group consisting of the first (Das, paragraph [0002]).

Regarding claim 6, Mueck in view of WO’367 and Das disclose the system according to claim 5.
Das further discloses the electronic processor is further configured to: receive performance metrics for a plurality of base stations including the first and second base stations (Figs. 2, 7, paragraphs [0005], [0070], AP1 may be loaded with a large number of active connections to UEs, and other APs in the system 200, such as AP2, may be less loaded with fewer active connections; in such an example, the SAS 202 may minimize the number of UEs affected by the transition by ensuring the UEs on the highly-loaded AP1 may transition to the new frequency channel on AP2); and 
wherein determining whether at least one of the group consisting of the first base station and the second base station should be reconfigured is based on the performance metrics for the plurality of base stations (Figs. 2, 7, paragraphs [0005], [0070], when AP1 sends a new grant request 704 a to the SAS 202 seeking a new frequency-channel allocation, the SAS 202 may send a new channel assignment 706 a to AP1 and also send a new channel assignments to the less-heavily loaded AP2; for example, the SAS 202 may send a new channel assignment 706 b to AP2 without having received a new grant request 704 b from AP2; similar channel transitions between APs may be made for APs that need to quickly change frequencies because of emergency or high-priority calls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the electronic processor is further configured to: receive performance metrics for a plurality of base stations including the first and second base stations and wherein determining whether at least one of the group consisting of the first base station and the second base station should be reconfigured is based on the performance metrics for the plurality of base stations” as taught by Das, in the combined system of Mueck and WO’367, so that it would provide dynamic spectrum allocation relates to wireless access systems for switching frequencies in wireless access infrastructure (Das, paragraph [0002]).

Regarding claim 8, Mueck in view of WO’367 and Das disclose the system according to claim 6.
Das further discloses the performance metrics include at least one selected from the group consisting of a loading statistic, a time division duplexing configuration, and a channel interference (Figs. 2, 7, paragraphs [0005], [0070], interference and frequency usage in the shared spectrum, and dynamically allocate frequencies for devices to use within the spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the performance metrics include at least one selected from the group consisting of a loading statistic, a time division duplexing configuration, and a channel interference” as taught by Das, in the combined system of Mueck and WO’367, so that it would provide dynamic spectrum (Das, paragraph [0002]).

Regarding claim 9, Mueck in view of WO’367 and Das disclose the system according to claim 8.
Das further discloses the loading statistic includes at least one selected from the group consisting of a number of idle users, a number of active users, a number of users transitioning from idle to active for a push-to-talk group call, and a distribution of resource block utilization within a cell (Figs. 2, 7, paragraphs [0005], [0070], a large number of active connections to UEs, and other APs in the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the loading statistic includes at least one selected from the group consisting of a number of idle users, a number of active users, a number of users transitioning from idle to active for a push-to-talk group call, and a distribution of resource block utilization within a cell” as taught by Das, in the combined system of Mueck and WO’367, so that it would provide dynamic spectrum allocation relates to wireless access systems for switching frequencies in wireless access infrastructure (Das, paragraph [0002]).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Allowable Subject Matter
11.	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims were amended with similar features and the amendments were submitted in a formal response, and
(4) that after clarifying the issues related with the objection under minor informalities and obvious double patenting as stated above.

Regarding claims 7 and 16, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “determining whether at least one of the group consisting of the first base station and the second base station should be reconfigured is based on at least one selected from the group consisting of the third frequency range, the desired inter- cell interference coordination scheme, a location of the first base station, a location of the second base station, and a location of the third base station”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SITHU KO/           Primary Examiner, Art Unit 2414